 VALUE CITY FURNITURE -Value CityFurniture of Springdale,Inc.andRetailStore Employees Union,Local,No. 1099, -RetailClerksInternational Association,AFL-CIO. Cases9-CA-8986 and 9-RC-10848January 19, 1975DECISION, ORDER, AND DIRECTIONBy CHAIRMAN MURPHY AND MEMBERS JENKINSAND PENELLOOn September 23, 1975, Administrative Law JudgeMelvin J. Welles issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief, and the Charging Party filedan answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order.-ORDERPursuant' to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the Respondent, Value City Furniture ofSpringdale, Inc.,Springdale,Ohio, its officers,agents, successors, and assigns, shall take the actionset forth in the said recommended Order.DIRECTIONIt is herebydirected that, as part of the investiga-tion to ascertain a representative for the purpose ofcollective bargaining among certain employees em-ployed by Value CityFurniture of Springdale, Inc.,in the unit set forth in the Stipulation for Certifica-tionUpon Consent Election in Case 9-RC-10848,the Regional Director for Region 9 shall, pursuant tothe Board's Rules and Regulations,at a time andplace to be setby him,open and count the ballots of1The Respondent has excepted to certain credibility findings made by theAdministrative Law Judge It is the' Board's established policy not to over-rule an Administrative Law Judge's resolutions with respect to credibilityunless the clear preponderance of all of the relevant evidence convinces usthat the resolutions are incorrectStandard DryWall Products, Inc, 91NLRB 544 (1950), enfd 188 F 2d 362 (C.A. 3, 1951). We have carefullyexamined the record and find no basis for reversing his findings.455Doris Taylor, Marcus Estes, Patricia Pacula, CorbinPennington,Rex Yasbeck, Pat Canelli, and KenMcClure and, thereafter, prepare and cause to beserved on the parties a revised tally of ballots, includ-ing therein the count of said ballots, upon the basisof which he shall issue the appropriate certification.DECISIONSTATEMENT OF THE CASEMELVIN J.WELLES,Administrative Law Judge: Case9-CA-8986 is before me pursuant to charges filed on De-cember 2, 1974, and amended on January 20 and 27, 1975,and a complaint issued on January 30, 1975, alleging thatRespondent violated Section 8(a)(1) and (3) of the Nation-al Labor Relations Act, as amended. In Case 9-RC-10848,an election was conducted on December 4, 1974, pursuantto a Stipulation for Certification Upon Consent Election,which resulted in three votes for the Petitioner and fiveagainst it, with nine challenged ballots,. On February 10,1975, the Regional Director for Region 9 determined thatthe eligibility of seven of the challenged employees wasdependent on whether or not their discharges were in viola-tion of Section 8(a)(3), and that the eligibility of the othertwo employees whose ballots were challenged presentedsubstantial and material issues of fact best resolved by ahearing. Accordingly, the Regional Director ordered thatCase 9-RC-10840 be consolidated with Case 9-CA-8986.A hearing was held before me in Cincinnati, Ohio, on April1and 2, 1975. Briefs were thereafter submitted by the Re-spondent, the General Counsel, and, in Case 9-CA-8986,the Petitioner.Upon the entire record in the case,' including my obser-vation of the witnesses, I make the following:FINDINGSOF FACT1.THE BUSINESS OF THE RESPONDENT AND THE LABORORGANIZATION INVOLVEDRespondent is an Ohio corporation engaged in the retailsale and distribution of furniture. Its store located at 100Kemper Road, Springdale, Ohio, a suburb of Cincinnati, isthe only location involved in this proceeding. During the12months prior to the issuance of the complaint,Respondent's gross sales exceeded $500,000 in value. Dur-ing the same period, Respondent received products valuedin excess of $50,000 directly from points outside the Stateof Ohio. I find, as Respondent admits, that it is an employ-er engaged in commerce within the meaning of Section 2(6)and (7) of the Act. The Union is a labor organization with-in the meaning of Section 2(5) of the Act.'Respondent's unopposed motion to correct the transcript is herebygranted-222 NLRB No. 75 456DECISIONS OF NATIONAL LABOR RELATIONS BOARDIL THE UNFAIR LABOR PRACTICESA. The IssuesThe questions in the unfair labor practice aspect of thecaseare (1) whether Respondent violated Section 8(a)(1) ofthe Act by the conduct of Store Manager Mazza in alleged-ly (a) offering and paying money to employees in connec-tion with an election among the Company's warehouse em-ployees to influence their vote, (b) interrogating employeesconcerning their union sympathies and activities, (c) stat-ing to employees that the Company would hire additionalemployees to defeat the Union, (d) hiring or transferringemployees into the bargaining unit to defeat the Union, (e)telling an employee that the Company was aware of theUnion's organizational activity and that the Company didnot need that type of activity, (f) telling an employee thatthe Company would have to let employees go because ofthe Union's organizational efforts, and (g) soliciting an em-ployee to engage in surveillance of other employees' unionactivities;and (2) whether Respondent violated Section8(a)(3) and (1) of the Act by discriminatorily dischargingseven employees.As noted above, the representationcaseinvolves the eli-gibility of nine employees, with the determination of sevenof them wholly dependent on whether or not they arefound to have been discriminatorily discharged, and thatof the other two on whether they are employees in the unitand eligible to vote on the agreed eligibility date.B. Facts and DiscussionRespondent in this case, as noted above, is one of achain of retail furniture stores, with its headquarters at Co-lumbus, Ohio, and is located at Springdale, Ohio, a suburbof Cincinnati. Another Value City retail store is located atCovington, Kentucky, also a Cincinnati suburb. Startingsometimeearly in October, a number of employees in theSpringdale store, Yasbeck, Canelh, Estes, and Doris Tay-lor, started talking about unionizing the store. One of them,Canelli, contacted the union, and, on October 23, a meet-ing was held, attended by most of the Company's salespersonnel. At this meeting, all of the alleged discriminateessigned union authorization cards. The recordis silent as towhether any other employees signed cards. The next day,October 24, Mazza interrogated employees Horton, Pacu-la,Doris Taylor, and McClure about theirunionactivities,and asked Pacula to report back to him any talk of unionactivities she heard on the selling floor. Mazza admittedhaving engaged in these interrogations, and having askedPacula to report back to him any talk of union activitiesshe heard, and Respondent in its brief concedes that Re-spondent thereby violatedSection 8(a)(1) of the Act, al-though having denied any such violationsin its answer tothe complaint. I find, accordingly, that Respondent violat-ed Section 8(a)(1) by the aforesaid conduct of Store Man-ager Mazza.The remaining allegations of 8(a)(1) violations cannot beresolved without determining whether to credit the affir-mative testimony of various General Counselwitnesses orthe denials of Mazza.Because someof these conflicts areintertwined with the 8(a)(3) allegations, I will considerthem after discussing the latter.On or about November 1,2 Respondent discharged orlaid off six salesmen: Patricia Pacula, Rex Yasbeck, PatCanelli,Marcus Estes, Doris Taylor, and Corbin Penning-ton. Pennington was reinstated about November 13, andKenneth McClure was laid off a few days later followingthe discovery of an error with respect to Pennington thathe pointed out to the Company. Most of the alleged dis-criminatees were told by Mazza that they were laid off foreconomic reasons, according both to their own testimonyand that of Mazza. Thus, Pacula was told that "businesswas slow," and that Mazza had to "cut down the payroll."Mazza also told her that because she was not working full-time and was not the sole provider in her family, he waslaying her off, but that he would hire her back when busi-ness picked up. Yasbeck was told "We can no longer carryyou. You have let us down for the last couple of months.Maybe you can come back and work for us again in thefuture." Pennington was told that he was discharged be-cause Mazza had received a call from Columbus that any-body behind on their draws had to be dismissed. Canelliwas told that "things were a bit slow," so he was going tobe laid off. According to Canelli, he asked Mazza if it was"anything pertaining to my draw or maybe doing my workwrong?" and Mazza said no, that perhaps in a few weekshe could call Canelli back.Two of the alleged discriminatees, Doris Taylor andMarcus Estes, were, according to their testimony, in effecttold by Mazza that their discharges resulted from theirunion activities. Estes testified that Mazza told him that hewas being discharged, stating also that he was "`aware ofthe Union activities I had been involved in, that the Com-pany didn't need it." Taylor was told, according to her,when she asked why she was' being let go, "Well, Doris,you know with this Union thing coming up I just can'thave it. You know I've got to lay you and a few otherpeople off."Mazza denied having made any referencewhatsoever to the Union in connection with informingeither Estes or Doris Taylor of their discharges. He testi-fied that he told Estes he was being let go because of "thelack of business, lack of work, and of course, he had beenin the hole for two out of the three months, or two monthsanyhow." He testified that he told Taylor "about the con-ditions of the business, which she knew, the rest of themknew, that business was down, she had been in the hole.And I had been ordered according to company policy,which I was carrying out at this time, I had to lay her off."Other undisputed facts bearing on the discrimination is-sue are: (1) Rosemary Taylor (Mazza's sister) was hired asa salesperson on October 30, 1974. She quit her employ-ment on December 22. (2) David Hall, who had voted inan election held among the warehouse employees on Octo-ber 14, 1974, was told by Mazza, in the latter part of Octo-ber, to spend more time on the sales floor. (3) The Compa-ny,toward the end of October, 1974, placed anadvertisement in the Cincinnati Post, which ran for 5 days,2 Doris Taylor was actually laid off on November 3, because she was notat work on November 1, when Respondent attempted to reach her to informher of her layoff. VALUE CITYFURNITUREseeking experienced salespeople for its Covington andSpringdalestores.(4) The Company did not hire any newsalespeople at its Springdale store following the layoff ordischarge of the alleged discriminatees. (5) Sometime afterthe layoffs, the Company's warehouse department gradu-ally reduced, by attrition, from about 16 employees toabout 5 employees. Its office clerical staff went from 6 to 4.(6) The Company's financial statements for the Springdalestore show a loss for its fiscal year ending July 31, 1974, ofsome $360,000, and a further loss of $82,000 for the monthsof August and September, 1974.The General Counsel contends that Respondent dis-charged or laid off 3 the alleged discriminatees in order todiscourage union activity among its employees. Apart fromthe statements attributed to Mazza by Estes and DorisTaylor, which are in dispute, the General Counsel reliesupon the fact that all the laid-off employees had attended aunion meetingand signed cards for the Union; that mostof them were interrogated by Store Manager Mazza shortlythereafter, on October 24; that Mazza also asked one ofthem, Pacula, to inform him concerning the union activi-ties of other salespeople; and that the layoffs followed hardon the heels of the union activities and the interrogationsby Mazza. In addition, the General Counsel relies upon thefact that the discharges were precipitate, with no advancenotice whatsoever, that Respondent's asserted policy-dis-cussedat length below-of discharging employees who didnot meet their "draw" in two of the three preceding monthshad never been disclosed to the employees, and in attack-ing the asserted economic bases both for laying off anysalespersonnel, and for selecting those salespeople whowere laid off.Respondent, on the other hand, contends that the deter-mination to lay off was made prior to any union activity inthe store, and therefore necessarily prior to any knowledgethereof by it, and that both the determination to cut thesales staffand the selection of employees to be cut wereeconomically motivated, the former because of the Spring-dale store's poor earnings record in both the preceding fis-cal year and the months of August and September justprior to the decision to lay off, and the latter based on theaforementioned policy of laying off employees who did notmeettheir draw in two of the three preceding months. As Iunderstand the testimony of Respondent's witnesses, thelatter policy is actually unrelated to the poor economic pic-ture that existed at the Springdale store at the time, and isa policy that would normally apply without regard to astore's earnings,or lack thereof.The uncontroverted and admitted facts brought out bythe General Counsel'switnessesdo present a clearprimafaciecase of discrimination with respect to the seven sales-people laid off. They all did attend the union meeting onOctober 23, and sign union authorization cards, almost 'allwereinterrogated byMazza, and Mazza did ask Patricia3Respondent at one point in its brief contends that the employees werelaid off rather than discharged, and a number of the employees did testifythatMazza told them they were laid off. At another point in its brief,however, Respondent states that it "never intended to recall or rehire any ofthose employees who were laid off." In any event, whether the employeeswere "laid off" or "discharged" in any technical sense is of no consequence;the question here is why their employment ended.457Pacula to report on the union activities of theothers, onthe day after the union meeting. And less than a week later,with no prior notice or warning of any sort, six of the seven.were laid off. Additionally, the Company hired RosemaryTaylor as a salesperson on October 30, 2 days before themasslayoff, and Respondent advertised for "experiencedsalespeople" for the Springdale (and Covington)store inthe days surrounding the layoff. The resolution of thisquestion thus turns on a careful examination ofRespondent's asserted motivation for the layoffs, to de-termine whether the evidence presented by Respondentsuffices to rebut the General Counsel'sprima faciecase.The documentary evidence shows that Respondent lostabout $360,000 at the Springdale store for the fiscal yearending July 31, 1974, and that it lost an additional $80,000at that store in August and September of that year. Ac-cording to Respondent's witnesses, Company PresidentSchottenstein (who did not testify at the hearing) did notreceive the financial statement for the Springdale store un-tilabout October 14. According to Vice PresidentMiller,Schottenstein told Miller that the financialstatements werethe worst he had ever seen, thatselling costswere too highand that the sales force would have to be reduced. Schot-tensteinand Miller then decided, according to Miller, toreduce the sales force by laying off employeesin accor-dance with company policy of laying off salesmen who hadnot met their draw in two of the three preceding months.The sales personnel work on a 5 percent commission. Atthe beginning of each month they receive a "draw," theamount of which is set by the employee himself (apparent-ly based on his own expectancy, based on experience, ofthe amount he is likely to earnin commissions).At the endof the month, an employee who did not earn as much as hisdraw was considered to be "in the hole."A list of the employees'sales,draw, andcommission fig-ures for the months of August through October 1974, in-cluding their dates of hire, and monthly and cumulativetotals,with net totals with respect to their commissions anddraw, follows:EmployeeE/0/DAug.Sept.Oct.TotalsYasbeck4/10/743074111234339245367600750600195015375621702269937(188)(430)319Pacula7/7/7444643319594013723300150318768223166297686(77)16(21)(82)Pennington 10/1017220477122211687549573600750600195010246118442479424(139)244529Estes8/20/7447589199416618123150750600150023846020890688(290)(392)(594)McClure8/17/745924131626827259132107506001560296658341129586(92)(259)(265) 458DECISIONSOF NATIONALLABOR RELATIONS BOARDEmployeeD. TaylorCanelliWhiteBrinkmanHortonFrostBraunE/O/DAug._Sept.Oct.Totals8/20/743870446742351257280400300780193223211627113(177)(89)(153)8/25/74401915028115643061115075060015002007515781529501(22)292/6/7423146106811258346410600750600195011575346292320557(216)293709/23/74421876191183715050065021038059060120(60)4/11/742707713033140515416145075060018001353652-70227079 39810029079/18/73181491548011069446983007506001650907774553223460724475846/5/73453439083775122172261951885/10/746715413540111251335207205/19/7420294633342683089560010143162134144/25/73354972462722372824963007506001650177412311118412314 444815182473pany could not take, or should not have taken, any actionin an attempt to change the situation, to reduce losses andproduce profits. But the discharge, or layoff, ofseven sales-persons seems to me a rather odd way to have accom-plished the Company's avowed purpose. Virtually all of theselling salaries figures of 5.6 percent and 6.1 percent areaccounted for by the 5 percent commission paid to them.Therefore, at most .6 percent and 1.1 percent of this ex-pense could be saved by cutting all sales personnel, and, ofcourse, a proportionately lesser amount with respect toeach person kept on the payroll. That is, cutting 40 percentof the sales personnel (as was ultimately done) could saveonly 40 percent of .6 percent or 1.1 percent, or a total of .24percent or .44 percent. And even these figures assume thatthe full amount over the 5 percent commission would be"savable," that no portion thereof is attributable to built-in, continuing expenses that would not be saved.These maximum savings that could be achieved by cut-ting any of the sales personnel represent so minuscule anamount in relation to the Company's losses at the Spring-dale store that the sales force would appear to be the lastrather than the first place to look in determining how toreduce "losses," cut operating expenses, and turn the storearound to profitability. Indeed, from the Company's stand-point, more rather than less sales personnel would seem amore practical solution to the problem, for more salespeo-ple would presumably generate more sales, and the 5 per-cent commission paid on sales would not be any different,in relation to the volume of sales, whether divided among afew or a great many salespeople. I recognize the limitationsinherent in this "suggestion," for spreading the potentialsales over many moresalesmenmight be self-defeating inthat all sales personnel might be reduced to a level of salesthat was too low to keep any of them, and thus represent asuicidal policy. But not, however, in terms of "sales costs,"which is Respondent's argument. I recognize also that anyretail company would prefer goodsalesmen topoor sales-men even if the latter were not really costing the Companyanything, so long as they were paid on a straightcommis-sionbasis, for a staff of poor salesmen might be missingout on potential customers, or, indeed, driving them away.It is in this sense that the figures relating to, any particularsalesmencan be significant, and I turn to the Company'sasserted basis for selecting employees for layoff.In my opinion, the fallacy of using, an employee's drawas the benchmark against which to determine his worth tothe Company is even more readily apparent than utilizingcutting the sales force to reduce expenses and cut losses. Asingle example will demonstrate this fallacy. Thus, supposeemployee A, with a draw of $1000, sells $19,900 worth offurniture in a particular month. He earns $995in commis-sions, and is "in the hole" to the amount of $5. EmployeeB, with a draw of $500, sells $10,500 worth of furniture thatsame month. He earns $525 in commissions, $25 more thanhis draw, and is not "in the hole." As between the two, theCompany's asserted policy would require A, assuming theabove figures prevailed in 2 out of 3 consecutive months, tobe laid off, and B to be retained. Yet manifestly A has beennot only more productive by a close to ,2 to 1 ratio, but alsohas earned more for the Company, in! approximately thesame ratio. Indeed, the Company's asserted policy wouldThe documentary evidence also shows that selling "sala-ries" (basically the 5-percent commission, and apparentlyincluding some fringe payments of one sort of another, therecord is not clear) amounted to 5.6 percent of total operat-mg expenses at the Springdale store for the fiscal year end-ing July 31, 1974, to 5 percent for August, 1974, and to 6.1percent for September, 1974.The foregoing figures, that is, the losses incurred at theSpringdale store in fiscal 1974, and continuing into Augustand September of its new fiscal year, the selling cost of 5.6percent and 6.1 percent in fiscal 1974 and September 1974,respectively, and the excess of draw over commission in 2out of 3 months prior to November 1 in the case of all thealleged discriminatees (except Pennington), are all urgedby Respondent as having justified both the determinationto economize by laying off salespeople, and the determina-tion of which ones were to be laid off.Ido not take issue with the fact that the losses at theSpringdale store occurred, nor do I suggest that the Com- VALUE CITYFURNITURE459require A to be laid off and B retained if the foregoingfiguresprevailed in 2 of the 3 preceding months even if inthe third month A sold $30,000 worth of furniture, andtherefore exceeded his draw by $500 that month, and Bearned`the same amount as in the other 2 months.I cannotbelieve that ,such a self-destructive policy could exist, ordid exist at Respondent's stores.True, it is not my function to determine what sort ofpolicy a company should have. If it chooses to maintain apolicy that makes no economicsense, it isnot for me to saythat it cannot do so. But when, as here, the policy is intrin-sically unsound; when,- as here, it is a policy that- has neverbeen communicated to any of thesalespersonnel;4 andwhen, as here, the invocation of the policy was presumablydictated by the Springdale store's poor earnings, althoughthe Company was ridding itself of sixsalesmen,some ofwhom were much more productive than others who werenot laid off, I am constrained to conclude that the assertedpolicy never existed.The sales, draw, and commission figures set forth aboveshow that in some of the A and B hypotheticalcases setforth above was not wide of the mark. Yasbeck, with over$45,000 in total sales for August through October, was laidoff, even though for the 3 months his commission exceededhis draw by $317. Only three of the salesmen retainedearned more in the 3 month period. Canelli, who did notstartworking until August 25, sold more than $30,000worth of furniture in a little more than 2 months, and was$29 ahead of his draw (indeed, he was behind his draw inonly I month). Three of the retained employees, two ofwhom had been with the Company for-a much longer time,earned substantially less than Canelli. Pennington, eventhough presumably laid off by mistake, had total sales fig-ures exceeded by only two of the retained employees. Re-spondentin itsbrief attributes the losses at Springdale "atleastpartly ... to unproductive salespeople ...." As-suming this to be so, although there is nothing offered tosupport it, the relationship between the draw and the com-mission isby itself wholly unrelated to "productivity."Aside from the logic, or lack thereof, in Respondent'sbasis for reducing expenses and for selecting salespersonsto be laid off, two occurrences that just cannot be,squaredwith Respondent's asserted economic basis for its conductdemonstrate the true picture. First, on October 30, 1 daybefore the bulk of the layoffs occurred, and about 2 weeksafterMazza, according to his testimony and that of othercompany officials, was instructed to implement the compa-ny "policy" of laying off employees behind in their drawfor 2 out 3 months, Mazza hired Rosemary Taylor (hissister) as a salesperson at Springdale. Second, for about 5days prior to November 4 (the record does not showwhether these were consecutive days), the Company adver-tised for experienced' sales personnel for both the Spring-dale and Covington stores. Placing an advertisement fornew employees and hiring a new employee just prior to a4 Since the amount of the draw does not determine an employee's earn-ings, any employee could, by making his draw quite low, always avoidlayoff or discharge, and only a fool would draw an amount much largerthan his judgment or past experience indicated he was likely to earn incommissions, with such a policy in effect, and known to be so.layoff already scheduled, and presumably dictated by eco-nomic reasons, does not make sense.Respondent attempts to explain away the placing of theadvertisement, obviously recognizing its damaging natureto Respondent's position, by testimony ("undisputed") tothe effect that the real purpose of the advertisement was tosecure personnel for Covington, and Springdale was placedin it because Mazza, who was managing both stores at thetime,was primarily- located at Springdale, and becauseKentucky papers do not permit listing an Ohio address inthe classified section.Mazza claimed that by attracting in-dividuals with the Cincinnati address, he might he able toconvince them to work at the Covington store. (Respon-dent makes no attempt to explain the hiring of RosemaryTaylor on October 30.)This is but one of a number of instances whereRespondent'switnessesgave testimonial "explanations"-tocontradict or explain away objective facts that militatedagainst its position. Thus, the fact that. Mazza admittedlyinterrogated a number of the discriminatees on October 24,and sought to have Pacula report to him about the unionactivities of the other salespersons, followed by the masslayoff on November 1, strongly suggests an invidious mo-tive for the layoff, based on its timing, and on Mazza'sknowledge of the union activities at the time. Respondentadduced testimony, to blunt the effect of this knowledgeand the timing, that the decision to layoff was made abouta week before October 24. And Mazza "explained" his fail-ure to act promptly, when President Schottenstein presum=ably told him to follow the policy of laying offsalespersonsbehind in their draws immediately, by claiming that hewanted to see the full month's figures for October beforemaking the determination. Although, as pointed out above,the cost ofsales,with respect to sellingsalaries, exceededthe absolute minimum of the 5 percent commission by only.6 percent in fiscal 1974, not at all in August 1974, and'byonly 1.1 percent in September, company official Miller ex-plained that even these figures are "almostunheard of."And, although armed with documents to supportits figuresin various respects, Respondent adduced no documents orfigures to support Miller's assertion that otherstores had asmaller figure than those at Springdale. Nor did Respon-dent adduce any documentary evidence, or anywitnessesother than its own officials, to attest to the existence of thepolicy with respect to layoff of employees "in the hole."Surely, if such a policy existed; some of the older employ-ees would have known of it. And, as pointed out before,since the draw itself is within the control of the employee,the policy could not have been known to the employee.In sum,Respondent's asserted ground fordeterminingto cut thesales forceby some 40 percentaswell as itsasserted basis for selecting the personnel to be cut, doesnot stand up under scrutiny, and bolster, rather than re-fute, the General Counsel'sprima faciecase of discrimina-tion. For the many reasons set forth above, I do not creditthe testimony of Mazza, or other company officials, to theeffect that the decision to cut thesalesforce was, madeabout October 17. Although the finding of a discriminatorymotivation here is largely based on circumstantial, ratherthan direct, evidence, that is true of mostcases of this na-ture.Given the objective facts that Mazzainterrogated 460DECISIONSOF NATIONALLABOR RELATIONS BOARDfour of the employees on October 24, and on that samedate asked one of them to report on the union activities ofthe others (in itself a strange thing to do if Mazza hadreally already been instructed to lay off manyof the sales-persons); that thereafter a new employee was hired andnew employees were explicitly sought in a newspaper ad-vertisement, and considering that cutting down on thenumberof salesmen,particularly with the selection methodostensibly utilized, would seem counterproductive with re-spect to the bleak economic situation at the Springdalestore, the only explanation left is the contemporaneousunion activities of the sales personnel. Unlike SherlockHolmes, I am not basing this conclusion on the bromidethat where all likely explanations fail, look for the mostunlikely one, for it must be the true explanation. For, asnoted extensively above, the General Counsel has estab-lished a clearprima faciecase of discrimination, which re-mains (rather than emerges) as the only explanation for thedischarges once Respondent's explanations have failed topass muster.Although I am finding a violation here, I do not relyupon the testimony of Doris Taylor and Estes to the effectthat they were told their union activities caused their dis-charges. First of all, it is hardly likely that Mazza wouldhave told two of the employees this while telling all theothers that their layoffs were economic in nature, causedby the poor earnings picture at Springdale, and by theirfailure to meet their draw. And since the entire pictureevidences a Respondent seeking to hide its discriminatorymotivation under the cloak of legitimate business reasons,thatMazza would stray from the litany of economic rea-sons would be even less likely. I do not rely at all on anytestimony of James Oppenheimer concerning various con-versations he had with Mazza. Oppenheimer was clearlyshown, as is now admitted by the General Counsel, to havebeen a supervisor, and nothing in his testimony adds any-thing to the violations found herein. I do find, crediting thetestimony of employee Horton, confirmed by that of em-ployee Pennington, and discrediting Mazza's denial, thatMazza threatened to "flood' the store with salespeople inorder to defeat the Union. I have taken cognizance, in dis-crediting 'Mazza in most respects, of Respondent's argu-ment that Mazza, having subsequently been discharged bythe Company, would not be likely to falsify his testimony.The many objective facts adverted to above, however, aswell as the demeanor of the witnesses involved, impel meto conclude that Mazza was not a credible witness.The cases of Pennington and McClure do not presentany special problem. Having concluded that the layoff it-self was discriminatorily motivated, the fact that Penning-ton was originally laid off "by mistake," not having been"in the hole" for 2 or the 3 preceding months, does notmake his layoff any the less discriminatory. And McClure,of course, who was then substituted for Pennington forlayoff,is inprecisely the same posture as the other discrim-inatees. I find, accordingly, that Respondent violated Sec-tion 8(a)(1) and (3) by laying off the seven salesmen in-volved.C. The Representation CaseHaving found that Respondent discriminatorily laid offemployees Doris Taylor, Marcus Estes, Patricia Pacula,Corbin Pennington, Rex Yasbeck, Pat Canelli, and KenMcClure, I shall recommend that the challenges to theirballots be overruled.With respect to Rosemary Taylor, Iam satisfied, considering the credited testimony of Hortonabout Mazza's threat to "flood" the store, as well as theadvertisement for new employees, and considering alsothat she was hired on October 30, 1 day before the masslayoff, and was Mazza's sister, that she was not a bona fideemployee, but was hired as part of Mazza's antiunion cam-paign. I shall recommend that the challenge to her ballotbe sustained.As to David Hall, he voted in an election conductedamong Respondent's warehouse employees on October 16,he was told by Mazza in the latter part of October to domore selling on the sales floor, and, according to the testi-mony of employee Horton, "he kind of came and went ashe pleased also. As far as having regular hours like the restof us had he didn't." Having just voted in another unitdoes not in and of itself mean that Hall could not subse-quently have become part of the unit of salesmen, but tak-ing that fact into account, as well as Mazza's hiring ofTaylor about the same time, I am convinced that Hall, too,was part of Mazza's attempt to defeat the Union by flood-ing the sales floor, and that he did not have the status of a"full-time" or "regular part-time" selling employee, the sti-pulated unit description. I shall, therefore, also recommendthat the challenge to his ballot be sustained.CONCLUSIONS OF LAWRespondent, by interrogating employees about theirunion activities, by soliciting an employee to report on theunion activities of other employees, by threatening to"flood" the sales floor in order to defeat the Union, and bydiscriminatorily discharging or laying off employees DorisTaylor,Marcus Estes, Patricia Pacula, Corbin Pennington,Rex Yasbeck, Pat Canelli, and Ken McClure,engaged inunfair labor practices affecting commerce within the mean-ing of Section 8(a)(1) and (3) and Section 2(6) and (7) ofthe Act.THE REMEDYIshall recommend that Respondent cease and desistfrom its unfair labor practices, and post appropriate no-tices.Having found that Respondent discriminatorily laidoff the employees set forth above, I shall recommend thatRespondent make each of them whole for any loss theymay have suffered by reason of the discrimination againstthem to the date Respondent offered to reinstate them, inthe case of Pennington, to the date he was reinstated. Back-pay will be computed in accordance with the formula setforth in F.W. Woolworth Company,90 NLRB 289 (1950), VALUE CITYFURNITURE461andIsis Plumbing & Heating Co.,138 NLRB 716 (1962).Upon the foregoing findings of fact, conclusions of law,and the entire record in the case, and pursuant to Section10(c) of the Act, I hereby issue the following recommend-ed:ORDERSRespondent, Value City Furniture of Springdale, Inc.,Springdale, Ohio, its officers, agents, successors, and as-signs, shall:1.Cease and desist from:(a) Interrogating its employees concerning their unionactivities.(b) Soliciting its employees to report on the union activi-ties of other employees.(c)Threatening its employees with "flooding" the storefor the purpose of defeating the Union.(d)Discouraging membership in Retail Store EmployeesUnion, Local No. 1099, Retail Clerks International Associ-ation,AFL-CIO, or in any other labor organization, bydiscriminating against employees in regard to hire, or ten-ure of employment or any term or condition of employ-ment.(e) In any other manner interfering with, restraining, orcoercing its employees in the exercise of their rights guar-anteed by Section 7 of the Act, except to the extent thatsuch right is affected by the proviso to Section 8(a)(3) ofthe Act.2.Take the following affirmative action which is neces-sary to effectuate the policies of the Act:(a)Make whole Doris Taylor, Marcus Estes, PatriciaPacula, Corbin Pennington, Rex Yasbeck, Pat Canelli, andKen McClure in the manner set forth in the section of thisDecision entitled "The Remedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records neces-sary to analyze the amount of backpay due under the termsof this recommended Order.(c)Post at its Springdale, Ohio, plant copies of the at-5 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.tached notice marked "Appendix." 6 Copies of said notice,on forms provided by the Regional Director for Region 9,after being duly signed by Respondent's representative,shall be posted by it immediately upon receipt thereof, andby maintianed by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by the Respondent to ensure that said notices arenot altered, defaced, or covered by any other material.(d)Notify said Regional Director, in writing, within 20days from the date of this Order, what steps the Respon-dent has taken to comply herewith.IT IS FURTHER ORDERED that Case 9-RC-10848 be remand-ed to the Regional Director to open and count the ballotsofDoris Taylor,Marcus Estes, Patricia Pacula, CorbinPennington, Rex Yasbeck, Pat Canelli, and Ken McClureto issue a revised tally of ballots, and to take such furtheraction as then becomes appropriate.6 In the event that the Board's Order, is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABORRELATIONS BOARDAn Agency of the United StatesGovernmentWE WILL NOT lay off ordischarge any employee forengaging in union activities.WE WILL NOTinterrogate employees about theirunion activities.WE WILL NOT solicit any employeeto report on theunion activities of other employees.WE WILL NOTthreaten to hire employees for the pur-pose of defeating a union.WE WILL NOT in any othermanner interfere with,restrain,or coerce our employees in the exercise ofrights under Section7 of the Act.WE WILLmakewhole employeesDorisTaylor, Mar-cus Estes,Patricia Pacula, Corbin Pennington, RexYasbeck, Pan Canelli, and Ken McClureby givingthem backpayfor theperiodbetween their layoff andthe datetheywere either reinstated or received offer,;of reinstatementfrom the Company.VALUE CITYFURNITURE OF SPRINGDALE, INC.